 

Exhibit 10.1

 

[tv525982_ex10-1img1.jpg] 



 

July 8, 2019

 

Mr. Robert Costa

V&R Costa Management, LLC

325 South Rivet Street, Suite 302

Hackensack, New Jersey 07647-2498

 

Re:Amendment and Extension of Lease (this “Amendment”) between V&R Costa
Management, LLC, as successor-in-interest to S & R Costa Realty, L.P.
(“Landlord”), and Inrad, Inc. (“Tenant”), dated as of November 1, 2003 (as
amended and extended, the “Lease”) concerning 41,935 sq. ft. located at certain
premises commonly known as 181 Legrand Avenue, Northvale, New Jersey (the
“Premises”)

 

Dear Mr. Costa:

 

The following are the terms upon which Landlord and Tenant agree to amend the
Lease, effective as of June 1, 2019 (all capitalized terms not otherwise set
forth herein shall have those meanings ascribed to them in the Lease):

 

Extension of Term:   The term of the Lease shall be extended for a period of
three (3) years, commencing June 1, 2019 and expiring May 31. 2022 (the
“Extended Term”).       Base Rent:   Base rent during the Extended Term (6/1/19
— 5/31/2022) shall be $7.30 per square foot, net:

 

Annual Rent   Monthly Rent  $306,125.50   $25,510.46 

 

Renewal Option:   Tenant shall have the option to renew the Lease for an
additional term of three (3) years (the “Renewal Term”) under the same terms,
covenants and conditions of the Lease upon providing written notice to Landlord
of such option exercise no later than six (6) months prior to the expiration of
the Extended Term, subject to an increase in Base Rent during such Renewal Term
(6/1/22 — 5/31/2025) to $7.75 per square foot, net:

 

Annual Rent   Monthly Rent  $324,996.25   $27,083.02 

 

Security Deposit:   The Security Deposit of $47,176.88 shall be increased by
$3,844.04 upon the execution of this amendment. Landlord acknowledges and
confirms receipt of said Security Deposit (as increased hereby).

 

181 Legrand Avenue, Northvale, NJ 07647      www.inradoptics.com      P:
201-767-1910      F: 201-767-9644

 

 

 

  

Mr. Robert Costa July 8, 2019 V&R Costa Management, LLC Page 2 Hackensack, NJ
07601  

 

Work by Landlord:   Landlord has agreed, at its sole cost and expense, to (i)
complete all repairs to the roof and safely secure the exterior metal stairs;
(ii) bring the roof access into regulatory compliance; (iii) replace stained
ceiling tiles throughout the Premises; (iv) repave and restripe the entire
parking lot serving the Premises; and (v) repair or replace three
non-functioning HVAC units (as identified by Tenant) (collectively, the
“Landlord’s Work”). The parties agree that Landlord’s Work shall be completed by
no later than December 31, 2019.       Broker   Landlord and Tenant each
represents that it dealt with no broker in connection with this Amendment.
Landlord and Tenant each indemnifies and holds the other harmless from any and
all loss, cost, liability, claim, damage or expense (including court costs and
attorneys’ fees) arising out of any inaccuracy or alleged inaccuracy of the
above representation.

 

All other terms and conditions of the Lease remain in full force and effect. In
the event of any conflict between the terms contained in this Amendment and the
Lease, the terms herein contained shall supersede and control the obligations
and liabilities of the parties.

 

This Amendment shall be binding upon and shall inure to the benefit of the
parties and their permitted successors and/or assigns. This Amendment becomes
effective only upon execution and delivery hereof by Landlord and Tenant The
captions of the paragraphs and subparagraphs in this Amendment are inserted and
included solely for convenience and shall not be considered or given any effect
in construing the provisions hereof.

 

If the foregoing Amendment is acceptable, kindly countersign this Amendment
where indicated below.

 

  Sincerely,       /s/ Theresa A. Balog   Theresa A. Balog   CFO, Secretary and
Treasurer

 

cc        Ms. Amy Eskilson       AGREED:       By Landlord:   V&R Costa
Management, LLC       By: /s/ Mr. Robert Costa     Mr. Robert Costa  

 

 

 

 

Via Regular Mail & Hand Delivery

Inrad Optics

181 Legrand Avenue

Northvale, New Jersey 07647

 

RE:Management Letter

520 Main Street, Fort Lee, New Jersey

 

Dear Occupants/Licensees:

 

I, the undersigned, hereby give you notice that I have transferred management
and are in the process of transferring ownership of the premises situated at 181
Legrand Avenue, Northvale, New Jersey 07647, which you currently occupy as a
licensee, to V & R Costa Management, LLC.

 

Therefore, effective February 1, 2019, I hereby authorize and request you
forthwith to pay all rents and obligations under your lease to V & R Costa
Management, LLC, the manager of the premises. All future rental payments shall
be sent to V & R Costa Management, LLC, c/o Costa Engineering Corp., 325 South
River Street, Suite 302, Hackensack, New Jersey 07601.

 

Thank you.

 

  Very truly yours,   The S & R Costa Realty Limited Partnership       /s/ Anglo
Costa   Anglo Costa, Authorized Signatory

 

 

 